Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,012,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on March 28, 2022 and June 27, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney John Branch, Reg. No. 41,633 on September 7, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. 	(Currently Amended) A method for monitoring network traffic over one or more networks using one or more network computers, wherein execution of instructions by the one or more network computers perform the method comprising: 
providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks based on one or more device relation models; 
providing one or more activity profiles for the one or more portions of the network traffic; 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more correlation models; 
providing one or more other metrics associated with other entities in one or more other portions of the network traffic based on the one or more device relation models, wherein one or more scores for the one or more correlation models are determined based on the one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; 
re-training each correlation model based on a corresponding determined score having a value below a threshold; and 
providing one or more reports to one or more users.

2. 	(Previously Presented) The method of Claim 1, further comprising: 
employing one or more requests that include one or more parameters to select network traffic that is associated with the one or more activity profiles.

3. 	(Currently Amended) The method of Claim 1, further comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more correlation models; and
employing the one or more correlation models to determine one or more correlations between one or more portions of the one or more activity profiles or the one or more other activity profiles.

4. 	(Currently Amended) The method of Claim 1, further comprising: 
monitoring performance of each of the one or more correlation models to provide one or more correlations between the one or more activity profiles and the one or more other activity profiles; and 
deactivating each of the one or more correlation models associated with each determined score having a value below the threshold.

5. 	(Currently Amended) The method of Claim 1, further comprising: 
Periodically retraining each of the one or more correlation models based on one or more of a score, a priority, or a category.

6. 	(Previously Presented) The method of Claim 1, further comprising: 
monitoring the one or more other portions of the network traffic based on the one or more other activity profiles; and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic.

7. 	(Previously Presented) The method of Claim 1, further comprising: 
providing one or more weights to one or more correlations determined between one or more portions of the one or more activity profiles and the one or more other activity profiles, wherein the one or more weights are based on an importance of the one or more correlations to the one or more users.

8. 	(Currently Amended) A system for monitoring network traffic over one or more networks, comprising: 
one or more network computers, including: 
a memory that stores at least instructions; and 
one or more processors that execute instructions that enable performance of actions, comprising: 
providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks based on one or more device relation models; 
providing one or more activity profiles for the one or more portions of the network traffic; 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more correlation models; 
providing one or more other metrics associated with other entities in one or more other portions of the network traffic based on the one or more device relation models, wherein one or more scores for the one or more correlation models are determined based on the one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; 
re-training each correlation model based on a corresponding determined score having a value below a threshold; and 
providing one or more reports to one or more users.

9. 	(Previously Presented) The system of Claim 8, further comprising: 
employing one or more requests that include one or more parameters to select network traffic that is associated with the one or more activity profiles.

10. 	(Currently Amended) The system of Claim 8, further comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more correlation models; and
employing the one or more correlation models to determine one or more correlations between one or more portions of the one or more activity profiles or the one or more other activity profiles.

11. 	(Currently Amended) The system of Claim 8, further comprising: 
monitoring performance of each of the one or more correlation models to provide one or more correlations between the one or more activity profiles and the one or more other activity profiles; and 
deactivating each of the one or more correlation models associated with each determined score having a value below the threshold.

12. 	(Currently Amended) The system of Claim 8, further comprising: 
periodically retraining each of the one or more correlation models based on one or more of a score, a priority, or a category.

13. 	(Previously Presented) The system of Claim 8, further comprising: 
monitoring the one or more other portions of the network traffic based on the one or more other activity profiles; and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic.

14. 	(Previously Presented) The system of Claim 8, further comprising: 
providing one or more weights to one or more correlations determined between one or more portions of the one or more activity profiles and the one or more other activity profiles, wherein the one or more weights are based on an importance of the one or more correlations to the one or more users.

15. 	(Currently Amended) A processor readable non-transitory storage media that includes instructions for monitoring network traffic over a network using one or more network monitoring computers, wherein execution of the instructions by one or more processors of the one or more network computers performs actions comprising:
providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks based on one or more device relation models; 
providing one or more activity profiles for the one or more portions of the network traffic; 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more correlation models; 
providing one or more other metrics associated with other entities in one or more other portions of the network traffic based on the one or more device relation models, wherein one or more scores for the one or more correlation models are determined based on the one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; 
re-training each correlation model based on a corresponding determined score having a value below a threshold; and 
providing one or more reports to one or more users.

16. 	(Previously Presented) The processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
employing one or more requests that include one or more parameters to select network traffic that is associated with the one or more activity profiles.

17. 	(Currently Amended) The processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more correlation models; and
employing the one or more correlation models to determine one or more correlations between one or more portions of the one or more activity profiles or the one or more other activity profiles.

18. 	(Currently Amended) The processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
monitoring performance of each of the one or more correlation models to provide one or more correlations between the one or more activity profiles and the one or more other activity profiles; and 
deactivating each of the one or more correlation models associated with each determined score having a value below the threshold.

19. 	(Currently Amended) The processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
periodically retraining each of the one or more correlation models based on one or more of a score, a priority, or a category.

20. 	(Previously Presented) The processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
monitoring the one or more other portions of the network traffic based on the one or more other activity profiles; and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445